Olin Corporation 190 Carondelet Plaza, Suite 1530 Clayton, Missouri 63105-3443 (314) 480-1400 April 27, 2010 Via EDGAR and Facsimile United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Olin Corporation – FormS-3/A (File No. 333-101029) (CIK: 0000074303) Ladies and Gentlemen: Olin Corporation (the “Company”) hereby requests that its Rule 477 registration withdrawal request dated April 27, 2010 (the “Request”), filed with the Securities and Exchange Commission be withdrawn.The Request was intended to withdraw an amendment and was inadvertently submitted pursuant to the EDGAR tag “RW” when it was filed on the EDGAR system.The Request should have been filed under the EDGAR tag “AW.”The Company intends to refile the Request as soon as possible under the correct tag. If you have any questions with respect to this request, please call Mary Anne O’Connell of the law firm of Husch Blackwell Sanders LLP at (314) 480-1715. OLIN CORPORATION By: /s/George H. Pain George H. Pain Vice President, General Counsel and Secretary
